Citation Nr: 1045423	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-27 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran had active service from November 1963 to November 
1967, with subsequent Air National Guard and United States Coast 
Guard Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In June 2010, a Board video conference hearing was held before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  At the hearing, the parties agreed to hold the 
record open for 60 days to allow for the submission of additional 
evidence.  Subsequently, the Veteran was granted an additional 
60-day extension during which time additional evidence could be 
submitted for the record.  No additional evidence was received 
subsequent to the June 2010 Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus, contending that these conditions are due to 
acoustic trauma sustained during service.  The Veteran's DD 214 
reflects service with the United States Air Force with an MOS of 
Aircraft Maintenance Specialist.  

In addition to the Veteran's Air Force service, he served with 
the Air National Guard from February 1968 until November 1970 and 
with the United States Coast Guard Reserve from February 1974 
until January 1995.  The Board notes that evidence suggests that 
the Veteran had some ACDUTRA service during this time.  For 
instance, the separation report relating to the Veteran's Air 
National Guard service reflects that he had 30 days of ACDUTRA 
between January 1969 and November 1970.  Active duty for training 
(ACDUTRA) is defined, in part, as "full-time duty in the Armed 
Forces performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full- time 
duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. 
S. Code] or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  The term "active 
military, naval, or air service" includes active duty and any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(2); (24); 38 C.F.R. § 
3.6(a).  The Board believes that it would be helpful to have 
verification of all the Veteran's ACDUTRA periods in this case.

In addition, the Veteran presented testimony at a Board video 
conference hearing held in June 2010.  At that time, he indicated 
that in addition to undergoing a VA audio examination in 
September 2007, a second audiological examination had been 
conducted in January 2010 at a VA medical facility in 
Gainesville, FL.  However, the file does not contain the 2010 
examination report referred to by the Veteran during his June 
2010 hearing.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, VA must obtain outstanding VA records, 
as have been identified in this case.  See 38 U.S.C.A. § 5103A 
(b-c); 38 C.F.R. § 3.159(c).  

Further, as previously indicated, a VA audio examination was 
conducted in September 2007 and the Veteran's claims folder was 
reviewed.  At that time, the Veteran gave a history of difficulty 
hearing for the past 5 to 10 years, of gradual onset and 
progression and mentioned that during active duty with the Air 
Force, he sustained acoustic trauma from jet aircraft engines and 
flight line noise, with and without hearing protection.  He also 
mentioned having been exposed to jet aircraft noise during 
National Guard and Coast Guard duty, with and without hearing 
protection.  The report also indicated that he sustained post-
service acoustic trauma from car engines and power tools working 
as a mechanic for 20 years without hearing protection.  He also 
gave a history of recreational acoustic trauma from 1968 to 1998 
from hunting and target shooting.  Constant subjective left ear 
tinnitus and mild gradually sloping to moderately severe 
bilateral senorineural hearing loss were diagnosed.  The examiner 
opined that hearing loss and tinnitus were not the result of 
injury or acoustic trauma sustained during service and that it 
appeared that these conditions were more likely due to post-
active duty factors such as aging, civilian occupational and 
recreational noise exposure, and possibly inactive duty noise 
exposure.  

In September 2008, the Veteran provided additional information 
relating to the history as recorded in the 2007 VA examination 
report.  He stated that with respect to hunting, he hadn't fired 
a weapon but 10 times since his discharge date.  He also 
indicated that as a mechanic, he had not used power tools and had 
not been subject to acoustic trauma.  In essence, he challenged 
the accuracy of the history as recorded by the examiner, 
maintaining that some of the historical information had been 
added by the examiner by way of "speculation."  

Fulfillment of VA's duty to assist a claimant includes providing 
a medical examination or obtaining a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability may be associated with in-service injuries for 
purposes of a VA examination).  Accordingly, the Board believes 
that an additional opinion (or examination, if advisable) may 
prove helpful to reconcile the historical information in this 
case and to reach a conclusion based on an accurate factual 
premise.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claims for tinnitus and 
bilateral hearing loss.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.

In addition, a specific request for any VA 
audiological records, including 
evaluations, dated in January 2010 from the 
VA medical facility in Gainesville, FL 
shall be made.  The file shall include 
documentation that a request for this 
evidence was made as well as the 
disposition of that request.  All available 
pertinent evidence shall be associated with 
the claims folder.

2.  The RO/AMC shall contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to identify and 
verify all of the Veteran's specific 
periods ACDUTRA, and INACDUTRA, associated 
with his Air National Guard and United 
States Coast Guard Reserve service.

3.  The RO/AMC shall arrange for a review 
of the file by a VA audiologist or other 
qualified professional to provide an 
opinion for the file, to include 
consideration of the service treatment 
records (including active duty, Air 
National Guard and Coast Guard Reserve 
records); the September 2007 examination 
report, the clarified medical history 
provided by the Veteran in September 2008, 
the July 2010 hearing testimony, and review 
of the January 2010 audiological evaluation 
(if obtained for the file).  Copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file, shall be made available to the 
examiner for review in connection with the 
examination.

The examiner shall offer an opinion as to 
the onset, and etiology of claimed hearing 
loss and tinnitus.  Specifically, the 
examiner shall opine whether it is at least 
as likely as not (a 50 percent probability 
or more) that the Veteran's hearing loss 
and tinnitus (considered as separate 
disabilities) are causally or etiologically 
related to acoustic trauma sustained during 
service from November 1963 to November 1967 
(conceded by VA), or were otherwise 
incurred in or as a result of active 
service or ACDUTRA, or during the first 
post service year.  A clear rationale for 
all opinions is required, to include a 
discussion of the facts and medical 
principles involved.  

Should the examiner find it advisable to 
conduct a full examination, it is within 
the medical professional's discretion to 
schedule such.  Should any additional 
clarifying historical information need be 
obtained from that Veteran, it is also at 
the discretion of the examiner and/or 
RO/AMC to request such information.

4.  Then readjudicate the Veteran's claims 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If any decision with respect to 
these claims remains adverse to the 
Veteran, the Veteran and his representative 
shall be furnished a supplemental statement 
of the case and afforded a reasonable 
period of time within which to respond 
thereto.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent to 
the issues currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


